Browne, C. J.
Dissenting.
The determining question in this ease is the construction to be placed on the terms “the whole of fractional section 28,” and “the whole of fractional section 30,” found in the United States Government patent to the State, and in the deed of conveyance from the Trustees of the Internal Improvement Fund, to the Florida Land and Improvement Company, from which Goodno deraigns his title.
The rule laid down by Congress for ascertaining the boundaries and contents of a “fractional township” is provided for in Section 4804, Yol. 5, U. S. Compiled Statutes, as follows: “The boundary lines actually run and marked in the surveys returned by the surveyor general shall be established as proper boundary lines, on the sections or subdivisions for which they are intended, and the length of such lines as returned shall be held and considered as a true length thereof, and the boundary lines which have not been actually run and marked, shall be ascertained by runing straight lines from the established corners to the opposite corresponding corners, but in those portions of the fractional townships where no such opposite corners have been or can be fixed the boundary lines shall be ascertained by running from the established corners due north and south or east and west, lines as the case may be, to the water course, Indian Boundary Line, or other external boundary of such fractional township.”
It would seem proper to adopt this rule, in determining from the plat introduced in evidence, how many acres are embraced in “the whole of fractional section 28,” and “the whole of fractional section 30.”
A corner has been established by the United States government survey, and north and east lines have been partially surveyed and marked on the plat.
*551Applying the rule laid down by Congress to ascertain what is included in a “fractional township,” we have only to run “from the established corners due north and south or east and west, lines as the case may be, to the water course, Indian Boundary'Line, or other external boundary of the fractional sections,” to find how many acres were conveyed by the words, “the whole of fractional section 28,” and “the whole of fractional section 30.”
We find from the description, in the copies of patents and deeds introduced in evidence, that these methods are adopted by the United States Government of describing bodies of land. (1) “The whole of Section .... ” is used to describe a piece of land a mile square containing 640 acres. (2) “The whole of fractional section,” is used to describe a body of land approximately a section, but which on account of a water course boundary, or an ocean, gulf of bay boundary, the total acreage of land within the boundary lines is less than 640 acres. (3) Small fractions of a section are designated as “lots.”
Following this method, the patent would have designated the 27 acres as “a lot,” instead of by the grandiloquent and comprehensive term, “the whole of fractional section 28.”
Even without the rule laid down by Congress, the natural interpretation of the words, “the whole of fractional section 28,” would be all of the land included, within the section less than 640 acres.
The construction placed by the majority of the court on the grant of “the whole of fractional section 28,” is that it means only about 27 acres, and that a large body of land remains within the sectional lines after “the whole of fractional section 28” was patented to the State, and by *552it conveyed to the Florida Land and Improvement Company. That is, that “the ivhole of a fractional section” was conveyed, and a part of the fraction remained.
Just how the “whole of a fraction” can be taken away, and “part of the farction” remain, is a mathematical puzzle; but such is the effect of the decision in this case.
I think the judgment should be affirmed.